UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-21196 Destination Maternity Corporation (Exact name of registrant as specified in its charter) Delaware 13-3045573 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 232 Strawbridge Drive Moorestown, New Jersey (Address of principal executive offices) (Zip code) (856)291-9700 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value — 13,858,438 shares outstanding as of November 27, 2015 DESTINATION MATERNITY CORPORATION AND SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 30 PART II.OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item6. Exhibits 32 Signatures 33 2 PART I—FINANCIAL INFORMATION Item1. Financial Statements DESTINATION MATERNITY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) October 31,2015 January31,2015 ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net of accumulated depreciation and amortization of $82,202 and $80,735 Other assets: Deferred financing costs, net of accumulated amortization of $581 and $445 Other intangible assets, net of accumulated amortization of $633 and $588 Deferred income taxes Other non-current assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Line of credit borrowings $ $ — Current portion of long-term debt Accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Deferred rent and other non-current liabilities Total liabilities Commitments and contingencies (Note 14) Stockholders’ equity: Preferred stock, 1,656,381 shares authorized: Series B junior participating preferred stock, $.01 par value; 300,000 shares authorized, none outstanding — — Common stock, $.01 par value; 20,000,000 shares authorized, 13,864,601 and 13,807,124 shares issued and outstanding Additional paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 3 DESTINATION MATERNITY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended Nine Months Ended October 31, 2015 November 1, 2014 October 31, 2015 November 1, 2014 Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Store closing, asset impairment and asset disposal expenses (income) ) Other charges Operating income (loss) Interest expense, net Income (loss) before income taxes ) ) ) Income tax (benefit) provision ) ) ) Net income (loss) $ ) $ ) $ ) $ Net income (loss) per share— Basic $ ) $ ) $ ) $ Average shares outstanding— Basic Net income (loss) per share— Diluted $ ) $ ) $ ) $ Average shares outstanding— Diluted The accompanying notes are an integral part of these Consolidated Financial Statements. 4 DESTINATION MATERNITY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) Three Months Ended Nine Months Ended October 31, 2015 November 1, 2014 October 31, 2015 November 1, 2014 Net income (loss) $ ) $ ) $ ) $ Foreign currency translation adjustments (1 ) (3 ) (5 ) 3 Comprehensive income (loss) $ ) $ ) $ ) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 5 DESTINATION MATERNITY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (in thousands) (unaudited) CommonStock NumberofShares Amount AdditionalPaid-inCapital RetainedEarnings (Accumulated Deficit) Accumulated OtherComprehensiveLoss Total Balance as of January 31, 2015 $ ) $ Net loss — — — ) — ) Foreign currency translation adjustments — (5 ) (5 ) Cash dividends — — — ) — ) Stock-based compensation 51 1 — — Exercise of stock options, net 11 — 69 — — 69 Tax benefit shortfall from stock option exercises and restricted stock vesting — — ) — — ) Repurchase and retirement of common stock (4 ) — ) — — ) Balance as of October 31, 2015 $ $ $ ) $ ) $ Balance as of February 1, 2014 $ ) $ Net income — Foreign currency translation adjustments — 3 3 Cash dividends — — — ) — ) Stock-based compensation — Exercise of stock options, net 15 — 65 — — 65 Excess tax benefit from stock option exercises and restricted stock vesting — — 95 — — 95 Repurchase and retirement of common stock ) — ) — — ) Balance as of November 1, 2014 $ ) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 6 DESTINATION MATERNITY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) NineMonthsEnded October31,2015 November1,2014 Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Loss on impairment of long-lived assets Loss (gain) on disposal of assets 47 ) Deferred income tax benefit ) ) Amortization of deferred financing costs Changes in assets and liabilities: Decrease (increase) in: Trade receivables ) ) Inventories ) ) Prepaid expenses and other current assets ) Other non-current assets ) ) Increase (decrease) in: Accounts payable, accrued expenses and other current liabilities ) Deferred rent and other non-current liabilities ) Net cash provided by operating activities Investing Activities Capital expenditures ) ) Proceeds from sale of property, plant and equipment 35 Additions to intangible assets ) ) Net cash used in investing activities ) ) Financing Activities Increase in cash overdraft Increase in line of credit borrowings — Proceeds from long-term debt — Repayment of long-term debt ) — Deferred financing costs paid ) — Withholding taxes on stock-based compensation paid in connection with repurchase of common stock ) ) Cash dividends paid ) ) Proceeds from exercise of stock options 69 65 Excess tax benefit from exercise of stock options and restricted stock vesting — 95 Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (5 ) 2 Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes, net of refunds $ ) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 7 DESTINATION MATERNITY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. BASIS OF FINANCIAL STATEMENT PRESENTATION Destination Maternity Corporation and its subsidiaries (the “Company” or “Destination Maternity”) have historically operated on a fiscal year ending September 30 of each year. On December 4, 2014 the Company announced that its Board of Directors approved a change in its fiscal year end from September 30 to the Saturday nearest January 31 of each year. The fiscal year end change aligns the Company’s reporting cycle with the National Retail Federation (“NRF”) fiscal calendar. The change is effective with the Company’s fiscal year 2015, which began February 1, 2015 and will end January 30, 2016, and resulted in a four month transition period from October 1, 2014 to January 31, 2015. The accompanying unaudited consolidated financial statements for the three and nine months ended October 31, 2015 and November 1, 2014 have been prepared in accordance with the requirements for Form10-Q and Article10 of RegulationS-X, and accordingly, certain information and footnote disclosures have been condensed or omitted. See the Company’s Annual Report on Form10-K as of and for the year ended September30, 2014 as filed with the Securities and Exchange Commission (“SEC”) for additional disclosures including a summary of the Company’s accounting policies. In the opinion of management, the consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the consolidated financial position, results of operations and cash flows of the Company for the periods presented. Since the Company’s operations are seasonal, the interim operating results of the Company may not be indicative of operating results for the full year.
